           Case 2:15-cv-01433-APG-DJA Document 69 Filed 08/13/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 U.S. BANK, NATIONAL ASSOCIATION,                          Case No.: 2:15-cv-01433-APG-DJA

 4          Plaintiff                                      Order for Stipulation of Dismissal or
                                                                      Status Report
 5 v.

 6 AMBER HILLS II HOMEOWNERS’
   ASSOCIATION, INC.,
 7
        Defendant
 8

 9         On May 12, 2020, the parties advised the court that they had reached a settlement in this

10 case. Three months have passed but the parties have not filed a stipulation of dismissal.

11         I THEREFORE ORDER that by August 28, 2020, the parties shall file either a stipulation

12 of dismissal or a status report. The failure to do so will result in dismissal of this case without

13 further notice.

14         DATED this 13th day of August, 2020.

15

16                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
